Ingraham, First J.
I concur in the propriety of ordering a *97new trial, because the jury found against the charge to them that the plaintiff was entitled to recover the balance paid after the death of the plaintiff in the judgment.
But I am not prepared to decide that the communication made to his attorney, after judgment, by the judgment creditor that the debtor since the judgment had paid him part of the recovery is privileged. It does not appear to be a communication made for any purpose of consultation or advice, and the attorney who had no objection to making the communication, stated that it was a mere isolated remark unaccompanied by explanation or direction.
It was evidently a communication not made for the purpose of advice, but for the protection and benefit of the defendant. (See cases cited in Cow. and Hill’s notes, p. 282, 1571.) I concede if it was made for the purpose of consultation or advice, whether the suit was pending or not, it could be privileged. When made without any such intent, but merely to communicate to the attorney a fact for the defendant’s benefit, it may be brought within the rule which excludes from the benefit of the privilege distinct admissions not made for the purpose of consultation or advice, or for the management of legal proceedings.
The rule, it must be conceded, is not well settled, but where, as in this case, if the payment was really made its exclusion could work gross injustice, and the death of the party prevents him calling as a witness, I should incline to its admission.
Daly, J.—I concur with the first judge.
New trial ordered; costs to abide event.